EXHIBIT 3.B BY-LAWS OF EL PASO CORPORATION As Amended December 6, 2007 BY-LAWS OF EL PASO CORPORATION TABLE OF CONTENTS Page ARTICLE I - OFFICES 1 Section 1. Registered Office and Agent 1 Section 2. Other Offices 1 ARTICLE II - STOCKHOLDERS 1 Section 1. Annual Meetings 1 Section 2. Special Meetings 1 Section 3. Place of Meetings 1 Section 4. Notice of Meetings 2 Section 5. Fixing of Record Date for Determining Stockholders 3 Section 6. Quorum 3 Section 7. Organization 4 Section 8. Voting 4 Section 9. Remote Communication 6 Section 10. Inspectors 6 Section 11. List of Stockholders 6 Section 12. Stockholder Proposals 7 Section 13. Conduct of Meetings 8 ARTICLE III - BOARD OF DIRECTORS 8 Section 1. Number, Qualification and Term of Office 8 Section 2. Vacancies and Newly Created Directorships 9 Section 3. Nominations of Directors 9 Section 4. Resignations 10 Section 5. Removals 10 Section 6. Chairman of the Board 10 Section 7. Place of Meetings; Books and Records 11 Section 8. Annual Meeting of the Board 11 Section 9. Regular Meetings 11 Section 10. Special Meetings 11 Section 11. Quorum and Manner of Acting 12 Section 12. Organization 12 Section 13. Consent of Directors in Lieu of Meeting 12 Section 14. Telephonic Meetings 12 Section 15. Compensation 12 Section 16. Interested Directors 13 ARTICLE IV - COMMITTEES OF THE BOARD OF DIRECTORS 13 Section 1. Executive Committee 13 Section 2. Finance Committee 13 Section 3. Audit Committee 14 Section 4. Compensation Committee 14 Section 5. Governance & Nominating Committee 14 Section 6. Committee Chairman, Books and Records 15 Section 7. Alternates 15 Section 8. Other Committees 15 Section 9. Quorum and Manner of Acting 15 ARTICLE V - OFFICERS 15 Section 1. Number 15 Section 2. Election 16 Section 3. Resignations 16 Section 4. Removals 16 Section 5. Vacancies 16 Section 6. Chief Executive Officer 16 Section 7. President 17 Section 8. Chief Operating Officer 18 Section 9. Chief Financial Officer 18 Section 10. Vice Presidents 18 Section 11. General Counsel 18 Section 12. Secretary 19 Section 13. Treasurer 19 Section 14. Controller 20 Section 15. Absence or Disability of Officers 20 ARTICLE VI - STOCK CERTIFICATES AND TRANSFER THEREOF 20 Section 1. Stock Certificates 20 Section 2. Transfer of Stock 20 Section 3. Transfer Agents and Registrars 21 Section 4. Additional Regulations 21 Section 5. Lost, Stolen or Destroyed Certificates 21 ARTICLE VII - DIVIDENDS, SURPLUS, ETC 21 ARTICLE VIII - SEAL 21 ARTICLE IX - FISCAL YEAR 22 ARTICLE X - INDEMNIFICATION 22 Section 1. Right to Indemnification 22 Section 2. Right of Indemnitee to Bring Suit 23 Section 3. Contract Rights 23 Section 4. Nonexclusivity of Rights 23 Section 5. Insurance, Contracts and Funding 24 Section 6. Wholly Owned Subsidiaries 24 Section 7. Indemnification of Employees and Agents of the Corporation 24 ARTICLE XI - CHECKS, DRAFTS, BANK ACCOUNTS, ETC 24 Section 1. Checks, Drafts, Etc.; Loans 24 Section 2. Deposits 25 ARTICLE XII - AMENDMENTS 25 ARTICLE XIII - MISCELLANEOUS 25 BY-LAWS OF EL PASO CORPORATION ARTICLE I OFFICES SECTION 1.
